     Case 4:20-cv-00766 Document 16 Filed on 08/07/20 in TXSD Page 1 of 13




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

JOSHUA P. COUCKE,                                 §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §            CIVIL ACTION NO. H-20-766
                                                  §
HARRIS COUNTY, TEXAS et al.,                      §
                                                  §
               Defendants.                        §

                               MEMORANDUM OPINION AND ORDER

       Pending before the court are two Rule 12(b)(6) motions to dismiss. Dkts. 6, 7. Deputy

Juan Lerma moved separately from Deputy Patrick Mirrielees and Harris County, Texas a/k/a

Harris County Sheriff’s Department (collectively, “Defendants”). Plaintiff Joshua P. Coucke

responded. Dkts. 10, 11. Defendants replied. Dkts. 13, 14. Additionally, Coucke moved for

limited discovery. Dkt. 12. Defendants responded. Dkt. 15. Having considered the motions,

responses, replies, and applicable law, the court is of the opinion that: (1) the first 12(b)(6) motion

should be DENIED (Dkt. 6); (2) the second 12(b)(6) motion should be DENIED, in part, and

GRANTED, in part (Dkt. 7); (3) the third motion should be GRANTED (Dkt. 12); and (4) Coucke

should be GRANTED leave to amend his claim under Monell v. Dep’t of Soc. Servs., 436 U.S.

658, 690–91, 98 S.Ct. 2018 (1978)).1




1
  The court GRANTS Coucke’s limited discovery motion only to give him access to: (1) material
responsive to Open Records Requests that he submitted before filing this lawsuit; and (2) the
deputies’ personnel files (but not any medical or wage information). In practical terms, it is nearly
impossible for Coucke to try to state a Monell claim without access to that limited discovery. To
balance that need against the Defendants’ (anticipated) privacy concerns, the court ORDERS the
parties to propose an agreed protective order within five days of this order. Within seven days of
the protective order’s entry, Defendants must produce the requested information to avoid more
delays in this case.
     Case 4:20-cv-00766 Document 16 Filed on 08/07/20 in TXSD Page 2 of 13




                                         I. BACKGROUND

       After a Harris County Sheriff’s Deputy shot him five times, Coucke filed this excessive

force case against the county and two deputies.1 Dkt. 2-4 at 5.

       On January 31, 2018, Lerma and Mirrielees knocked at Coucke’s door to try to find his

roommate, Matthew Cobb. Id. at 3. The deputies wanted to arrest Cobb—someone who they

considered to be armed and dangerous—because he had threatened someone with a gun. Id. The

deputies did not tell Coucke or his girlfriend about any potential danger. Id.

       The deputies asked Coucke to lead them to Cobb’s room. Id. Coucke showed the deputies

to the stairs and told them how to find it. Id. at 3–4. When the deputies did not understand his

directions, Coucke took them to the room. Id. at 4.

       At their request, Coucke opened the door to find Cobb asleep. Id. While the deputies

waited in the hall, Coucke woke him. Id. Coucke told his roommate that the deputies wanted to

talk. Id. Then, Coucke switched places with the deputies. Id.

       After a brief conversation, the deputies arrested and handcuffed Cobb. Id. While in

handcuffs and undergarments, Cobb asked the deputies for clothes. Id. A deputy handed Cobb a

pair of shorts that contained a gun. Id. The other deputy asked Cobb to locate the gun. Id. Then,

“a scuffle ensued.” Id.

       Soon after, Coucke saw both deputies run to the stairs. Id. at 5. Fearing for his own safety,

Coucke followed behind them. Id. When he reached the top of the stairs, the deputies had already

reached the bottom. Id. As Coucke started down the stairs, Lerma turned around to face him. Id.



1
 At the 12(b)(6) stage, the court accepts Coucke’s factual allegations as true. See Vulcan Materials
Co. v. City of Tehuacana, 238 F.3d 382, 387 (5th Cir. 2001).

                                                 2
      Case 4:20-cv-00766 Document 16 Filed on 08/07/20 in TXSD Page 3 of 13




        Mirrielees saw that Lerma drew his gun. Id. And, Mirrielees saw Lerma fire multiple

rounds. Id. Mirrielees did not try to stop his colleague. Id.

        Lerma hit Coucke five times. Id. When he reached the bottom of the stairs, Coucke

realized he had been shot, collapsed, cried out for help, and crawled outside. Id. The shots

wounded Coucke’s arm and hand. Id.

        Before this shooting, the county had already received multiple misconduct complaints—

including alleged excessive force violations—about both deputies. Id. at 6. In one, a year before

he shot Coucke, Lerma fired a taser at a man with disabilities after the man tried to cooperate in

his own arrest (by putting his hands behind his head). Id.

        After the shooting, Coucke filed an Internal Affairs complaint against both deputies. Id.

“[T]he allegations were sustained against Lerma, and not sustained against Mirrielees.” Id. The

district attorney charged Lerma in front of a grand jury but the grand jury “no billed” him. Id.

        Before Coucke filed this lawsuit, he made open records requests for “any complaints,

Internal Affairs investigations, lawsuits, disciplinary actions, or similar documents regarding

alleged or actual misconduct of Lerma and Mirrielees.” Id. Because the responsive documents

were “voluminous,” Harris County only produced a “representative sample” of those documents.

Id. at 7.

        Coucke invokes 42 U.S.C. § 1983 to sue Defendants for violating his Fourth Amendment

rights to be free from unreasonable seizure and excessive force. Id. He asks for damages and

attorneys’ fees.2 Id. Among his Monell claims, he seeks to hold the county liable for: (1) ratifying



2
  Coucke also alleges that Lerma violated his Fourteenth Amendment right to be free from
excessive force. Dkt. 2-4 at 8. To the extent that Lerma challenges that claim for the first time in
his reply, the court declines to analyze it here. See Murthy v. Abbott Labs., 847 F. Supp. 2d 958,
                                                  3
     Case 4:20-cv-00766 Document 16 Filed on 08/07/20 in TXSD Page 4 of 13




the deputies’ illegal acts or failing to correct them; (2) inadequate screening; (3) using bystanders

to help carry out arrests; (4) inadequate supervision; and (5) inadequate training (e.g., how to

properly clear a scene of bystanders or use deadly force). Id. at 10. In an alternate claim, he sues

the county for negligence under the Texas Tort Claims Act (“TTCA”). Id. at 11.

       Although Coucke sues both deputies in their individual capacities, only Lerma moves to

dismiss on qualified immunity grounds. Dkt. 6 at 3. Harris County argues that Coucke advances

an inadequately-pleaded Monell claim. Dkt. 7 at 9. It also argues that sovereign immunity bars

the TTCA claim. Id. at 10.

                                       II. LEGAL STANDARD

       “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the

claim showing that the pleader is entitled to relief.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555, 127 S. Ct. 1955 (2007). At the pleading stage, the court must “accept all well-pleaded facts

in the complaint as true and view the facts in the light most favorable to the plaintiff.” O’Daniel

v. Indus. Serv. Sols., 922 F.3d 299, 304 (5th Cir. 2019). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct.

1937 (2009). “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. at 679. “[D]ismissal is proper if the complaint lacks

an allegation regarding a required element necessary to obtain relief.” Torch Liquidating Trust ex

rel. Bridge Assocs. L.L.C. v. Stockstill, 561 F.3d 377, 384 (5th Cir. 2009).




978 n.3 (S.D. Tex. 2012) (Ellison, J.) (declining to analyze argument that movant waived by raising
it for the first time in reply to its motion to dismiss).
                                                    4
     Case 4:20-cv-00766 Document 16 Filed on 08/07/20 in TXSD Page 5 of 13




        When a “qualified immunity defense is asserted in . . . [a] motion to dismiss, ‘the district

court must’—as always—do no more than determine whether the plaintiff has ‘file[d] a short and

plain statement of his complaint[.].”3 Anderson v. Valdez, 845 F.3d 580, 589–590 (5th Cir. 2016);

see also Dyer v. Houston, -- F.3d --, No. 19-10280, 2020 WL 3636334, at *3 (5th Cir. July 6, 2020)

(accord).

                                            III. ANALYSIS4

A. Applicable Law

        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” Cornish v. Corr. Servs. Corp., 402 F.3d

545, 549 (5th Cir. 2005) (internal quotation marks and citation omitted)).




3
  Because Rule 12(b)(6) governs, the court will not address the evidentiary challenges raised in
Defendants’ motions. E.g., Dkt. 6 at 7; Dkt. 7 at 8; Dkt. 13 at 2.
4
  At the outset, the court rejects three meritless grounds for dismissal. First, the court will not bar
a § 1983 claim against Mirrielees in his individual capacity on the incorrect theory that Coucke
only alleges a claim against the deputy in his official capacity. Compare Dkt. 7 at 10, with Dkt.
11 at 3 (explaining that Coucke served Mirrielees and the county on separate occasions), and Dkt.
2-4 at 5 (specifically alleging that Lerma “had an opportunity to stop Lerma from shooting” but
instead, “acted with conscious indifference to [Coucke’s] rights and allowed [Lerma] to fire
multiple rounds at [Coucke].”), and Peña v. City of Rio Grande, 879 F.3d 613, 620–21 (5th Cir.
2018) (explaining that an officer can face “bystander liability” when that “officer . . . is at the scene
and does not take reasonable measures to protect a suspect from another officer’s use of excessive
force.”). Second, the court will not dismiss a nonexistent claim for exemplary damages against
the county. Compare Dkt. 7 at 12, with Dkt. 2-4 at 13, and Dkt. 11 at 4. And, third, the court
rejects the incorrect argument that Tex. Civ. Prac. & Rem. Code § 101.106(e) “prevents [Coucke]
from filing suit against both Harris County and individual defendants.” Compare Dkt. 7 at 10,
with Tex. Dep’t of Aging & Disability Servs. v. Cannon, 453 S.W.3d 411, 415 (Tex. 2015) (holding
that § 101.106(e) did not mandate dismissal of § 1983 claims against individual employees
because those claims were not brought under the TTCA).
                                                    5
     Case 4:20-cv-00766 Document 16 Filed on 08/07/20 in TXSD Page 6 of 13




B. Claims Against Lerma

       “Qualified immunity protects officers from suit unless their conduct violates a clearly

established constitutional right.” Mace v. City of Palestine, 333 F.3d 621, 623 (5th Cir. 2003).

Because Lerma raises that defense, Coucke must plead enough facts to show its inapplicability.

See id. The court will decide if: (1) Coucke alleges that Lerma violated a constitutional right; and

(2) that right was clearly established when the deputy shot Coucke. See Converse v. City of Kemah,

961 F.3d 771, 774–75 (5th Cir. 2020).

       Before analyzing qualified immunity, the court must determine whether Coucke “has

file[d] a short and plain statement of his complaint, a statement that rests on more than conclusions

alone.” Peña, 879 F.3d at 620 (citing Anderson, 845 F.3d at 589–90)). “To bring a § 1983

excessive force claim under the Fourth Amendment, a plaintiff must first show that []he was

seized. Next []he must show that []he suffered (1) an injury that (2) resulted directly and only

from the use of force that was excessive to the need and that (3) the force used was objectively

unreasonable.” Flores v. City of Palacios, 381 F.3d 391, 396 (5th Cir. 2004) (internal citations

omitted).5



5
  According to Lerma, the § 1983 claim fails because it does not allege willful conduct. Dkt. 6 at
7. While a § 1983 claim requires evidence that “a defendant acted willfully when violating
someone’s federal rights,” Coucke alleges enough willful conduct to survive Rule 12(b)(6). See
Bryant v. Gillem,---F.3d ---, No. 19-11284, 2020 WL 3867371, at *4 (5th Cir. July 9, 2020).
According to Lerma, Coucke “essentially concedes” or “appears to concede” that Lerma acted
unintentionally (i.e., not willfully) when the latter shot the former five times. See Dkt. 6 at 7; see
also Dkt. 13 at 2. That is wrong. E.g., “[C]oncede, v.” OED Online, Oxford University Press,
June 2020, www.oed.com/view/Entry/38071 (Aug. 5, 2020) (“Concede” means “to acknowledge
the truth” or “to admit that something is the case.”). He cites Coucke’s response to Harris County’s
challenge to the TTCA claim. Dkt. 13 at 2 (citing Dkt. 11 at 7). Coucke states that he “clearly
alleged the shooting was negligent.” Dkt. 11 at 7 (citing Dkt. 2-4 at 11). In turn, Coucke cites to
his original pleading that seeks “claims for the [TTCA] for Defendants [sic] Harris County[.]”
Dkt. 2-4 at 11, ¶ 45. Coucke’s response to Harris County only relates to the county, not Lerma.
                                                   6
     Case 4:20-cv-00766 Document 16 Filed on 08/07/20 in TXSD Page 7 of 13




       1.   Constitutional Violations

       Coucke alleges that when Lerma shot him, the deputy violated his Fourth Amendment

rights to be free from unreasonable seizures and the use of excessive force.6 Coucke alleges that

his hand and arm injuries resulted directly and only from Lerma’s shots. Dkt. 2-4 at 5. Alexander

v. City of Round Rock, 854 F.3d 298, 310 (5th Cir. 2017) (“as long as a plaintiff has suffered some

injury, even relatively insignificant injuries . . . will prove cognizable[.]”)). Coucke’s allegations

allow the court to draw the reasonable inference that Lerma “is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 662

       “An officer seizes a person when he, by means of physical force or show of authority, has

in some way restrained the liberty of a citizen.” Id. (internal citation and quotation marks omitted).

And, “the ‘governmental termination of freedom of movement’ must be made ‘through means

intentionally applied.’” Id. A gunshot can seize a person as a means of physical force. See id.

And, it can terminate the freedom of movement by the means intentionally applied (e.g., the shot).

See id. (seizure occurred when officer shot at driver’s car).

       The parties disagree about whether Lerma seized Coucke by shooting him. Dkt. 6 at 9.

Lerma argues that Corbitt v. Vickers bars an “innocent bystander” from claiming that a seizure

occurred. Id. (citing 929 F.3d 1305 (11th Cir. 2019), cert. denied, No. 19-679, 2020 WL 3146693

(June 15, 2020)). The court disagrees.7 At this stage, Coucke alleges enough facts to meet the


6
  Because the court determines that Coucke alleges a constitutional violation, it need not reach
Coucke’s alternative seizure argument. See Dkt. 10 at 7 (arguing that a seizure occurred when he
“submitted to the deputies’ assertion of authority when he complied with their requests for
assistance with Cobb.”).
7
  Corbitt does not bind this court. Even so, it is distinguishable for several reasons, including
because everyone agreed that an officer mistakenly shot a child instead of a dog. 929 F.3d at 1307,
1315 (reversing denial of qualified immunity). The Corbitt plaintiff alleged “that the action of
[the officer] firing at the dog and accidentally hitting [the child] violated the Fourth Amendment.”
                                                   7
     Case 4:20-cv-00766 Document 16 Filed on 08/07/20 in TXSD Page 8 of 13




seizure requirement. See Blakely v. Andrade, 360 F. Supp. 3d 453, 479 (N.D. Tex. 2019)

(explaining qualified immunity burden within Rule 12(b)(6) context).

       2. Objective Reasonableness

       Next, the court analyzes whether Lerma’s use of force was objectively reasonable. See

Graham v. Connor, 490 U.S. 386, 396, 109 S.Ct. 1865 (1989); see also Gutierrez v. City of San

Antonio, 139 F.3d 441, 446 (5th Cir. 1998) (“guns represent the paradigmatic example of ‘deadly

force[.]”). Deadly force violates the Fourth Amendment “unless the officer has probable cause to

believe that the suspect poses a threat of serious physical harm, either to the officer or to others.”

Romero v. City of Grapevine, 888 F.3d 170, 176 (5th Cir. 2018) (internal quotation marks omitted).

The court uses “the perspective of a reasonable officer on the scene, paying careful attention to the

facts and circumstances of each particular case.” Escobar v. Montee, 895 F.3d 387, 394 (5th Cir.

2018) (internal quotation marks omitted). And, it “considers only the facts that were knowable to

the defendant officers” at the scene. White v. Pauly, 137 S. Ct. 548, 550 (2017) (per curiam).

       Lerma states that he “accidently shot” Coucke “while the deputies were running from

Cobb, who was armed at the time.” Dkt. 13 at 4. He does not try to argue that Coucke posed a

threat of serious physical harm to Lerma or anyone else.

       Despite Lerma’s characterization of the shots, the court must take Coucke’s allegations as

true. See O’Daniel, 922 F.3d at 304. According to Coucke, when Lerma aimed his gun and fired,



Id. at 1315 (emphasis added). By “intentionally firing at the dog and unintentionally shooting [the
child],” the officer “did not violate any clearly established Fourth Amendment rights.” Id.
(emphasis added). Here, the parties disagree over whether Lerma mistakenly shot Coucke. See
Dkt. 6 at 9. In any event, the parties can resolve that fact dispute later. E.g., Cole v. Carson, 935
F.3d 444, 453, 457 (5th Cir. 2019), as revised (Aug. 21, 2019) (no error in denying summary
judgment on qualified immunity when fact issues existed on what officers knew before shooting
the plaintiff, whether they warned him before doing so, and what he did before the shooting).
                                                  8
     Case 4:20-cv-00766 Document 16 Filed on 08/07/20 in TXSD Page 9 of 13




Lerma: (1) knew that Cobb had been handcuffed; (2) saw Coucke; (3) knew Coucke was not

armed; (4) knew that Coucke had cooperated with the deputies to arrest Cobb; and (5) did not give

Coucke any orders or warnings. Dkt. 10 a 6; Dkt. 13 at 4. Coucke pleads enough facts to show

that, if true, Lerma’s use of deadly force was objectively unreasonable.

       3. Objective Unreasonableness in Light of Clearly Established Law

       “For a right to be clearly established under the second step of the qualified immunity

analysis, ‘[t]he contours of that right must be sufficiently clear that a reasonable official would

understand that what he is doing violates that right.’” Flores, 381 F.3d at 400 (quoting Anderson

v. Creighton, 483 U.S. 635, 640, 107 S.Ct. 3034 (1987)). Clearly established means that “prior

decisions gave reasonable warning that the conduct then at issue violated constitutional rights.”

Id. The Fifth Circuit does “not require plaintiffs to identify a case directly on point, but the case

law must place the . . . constitutional question beyond debate.” Garcia v. Blevins, 957 F.3d 596,

600 (5th Cir. 2020) (internal quotation marks and citation omitted).

       Recently, the Fifth Circuit held that it was clearly established that an officer could not use

a taser against a fleeing and unarmed non-suspect. Peña, 879 F.3d at 616. That case presents the

closest analogue to this one. See id. In Peña, police intervened in a disagreement between a

daughter and a father. Id. After an officer tried to remove the daughter from the back seat, she

fled, and another officer pursued her on foot. Id. That officer fired a taser at the daughter. Id.

The daughter’s excessive force allegations against the tasing-officer survived Rule 12(b)(6)

“because she was a non-threatening non-suspect.” Id. at 622. The court contrasted a fleeing non-

suspect with a fleeing felon, and noted that the latter “present[ed] another matter entirely.” Id.




                                                 9
    Case 4:20-cv-00766 Document 16 Filed on 08/07/20 in TXSD Page 10 of 13




         Nineteen days after the Fifth Circuit decided Peña, Lerma shot Coucke. By then, it was

clearly established, as a matter of law, that an officer could not use a taser against a fleeing, non-

threatening non-suspect. Id. at 619. The court determines that it would be just as impermissible

(if not more) to use a deadly weapon against a fleeing, non-threatening person who was not a

suspect.

         Everyone agrees that Coucke: (1) was not a suspect; (2) did not commit a crime; (3) did

not pose a safety threat; or (4) did not resist arrest or fail to comply with a command. The court

finds that a reasonable officer on the scene would not believe it was lawful to, without any warning,

fire multiple rounds at an at unarmed, non-threatening non-suspect who was fleeing danger, and

had cooperated with officers just moments before. As a result, Lerma’s conduct was objectively

unreasonable under clearly established law at the time of the incident. Coucke meets the second

prong.

         Because Coucke alleges enough facts to meet both prongs of the qualified immunity test,

he negates Lerma’s entitlement to qualified immunity. The court DENIES the motion WITHOUT

PREJUDICE. Lerma can try to reurge qualified immunity again in a motion for summary

judgment after discovery is complete.

C. Claims against Harris County

         1. Monell liability

         Coucke brings a Monell claim against Harris County. Dkt. 2-4 at 7. Harris County

challenges each element of that claim. Dkt. 7 at 6. To state a § 1983 claim against a municipality,

a plaintiff must allege: (1) a policymaker; (2) an official policy; and (3) a violation of a




                                                 10
    Case 4:20-cv-00766 Document 16 Filed on 08/07/20 in TXSD Page 11 of 13




constitutional right whose ‘moving force’ is the policy or custom.8 Alvarez v. City of Brownsville,

904 F.3d 382, 389 (5th Cir. 2018) (discussing Monell, 436 U.S. at 694).

       In the Fifth Circuit, a plaintiff can establish a municipal policy by alleging: (1) written

policy statements, ordinances, or regulations; (2) a widespread practice that is so common and

well-settled as to constitute a custom that fairly represents municipal policy; or (3) even a single

decision in rare circumstances when the official or entity possessing final policymaking authority

for an action performs the specific act that forms the basis of the § 1983 claim. Webb v. Town of

Saint Joseph, 925 F.3d 209, 214–15 (5th Cir. 2019).

       After reviewing the briefing, applicable law, and Coucke’s allegations, the court concludes

that without limited discovery, it is nearly impossible for Coucke to allege the municipal policy

element with enough facts to survive Rule 12(b)(6). Of his Monell theories, Coucke comes closest

to plausibly alleging that Harris County engaged in inadequate screening. Dkt. 11 at 5. In

particular, he alleges that a year before the shooting, the county knew that someone complained

that Lerma used excessive force against a person with disabilities who was trying to cooperate in

his own arrest. Id. Additionally, Coucke alleges that the county had voluminous records about

both deputies. Id. at 6.

       He does not, however, allege close to enough facts to show that the county has a policy,

custom, or practice of using bystanders to help carry out arrests or inadequate supervision, or

inadequate training (how to properly clear a scene of bystanders or use deadly force). Cf. id. at 5.



8
  The county incorrectly asserts that Coucke must name a particular policymaker. To meet the
“policymaker” element—“a legal question that need not be [pleaded]”— Coucke does not need to
identify a specific policymaker to survive Rule 12(b)(6). See Groden v. City of Dall., 826 F.3d
280, 284 (5th Cir. 2016). Instead, Coucke only needs to “allege facts that show an official policy,
promulgated or ratified by the policymaker, under which the municipality is said to be liable. Id.
                                               11
    Case 4:20-cv-00766 Document 16 Filed on 08/07/20 in TXSD Page 12 of 13




Accordingly, the court GRANTS the county’s request to dismiss the Monell claim, but also

GRANTS leave to amend that claim and limited discovery.

       2. TTCA

       Coucke alleges that the county is liable to him under the TTCA. In Texas, “a governmental

unit may be sued if the Legislature has waived its immunity with clear and unambiguous

language.” Harris Cty. v. Annab, 547 S.W.3d 609, 613 (Tex. 2018). Under the TTCA, “a

governmental unit can be liable for certain injuries proximately caused by the negligence or a

wrongful act or omission of an officer or employee acting within the scope of his employment.”

Univ. of Tex. M.D. Anderson Cancer Ctr. v. McKenzie, 578 S.W.3d 506, 513 (Tex. 2019).

       “[That] waiver encompasses claims for ‘personal injury . . . so caused by a . . . use of

tangible personal or real property if the governmental unit would, were it a private person, be liable

to the claimant according to Texas law.” Tex. Dep’t of Crim. Just. v. Rangel, 595 S.W.3d 198,

205 (Tex. 2020) (quoting Tex. Civ. Prac. & Rem. Code Ann. § 101.021(2)). The Supreme Court

of Texas has “held that a governmental unit ‘uses’ tangible personal property if it puts or brings

the property into action or service, or employs the property for, or applies it to a given purpose.”

Id. (collecting cases). And, “the government’s use of the property must have actually caused the

injury.” Id. (internal quotation marks and citations omitted).

       It is undisputed that Lerma was acting within the scope of his employment when he shot

Coucke. Coucke alleges that the county is liable for damages resulting “from the multiple gunshot

wounds he received.” Dkt. 2-4 at 11. Lerma’s gun counts as tangible property. E.g., Smith v.

Tarrant Cty., 946 S.W.2d 496, 501 (Tex. App.—Fort Worth 1997, writ denied). Coucke alleges




                                                 12
      Case 4:20-cv-00766 Document 16 Filed on 08/07/20 in TXSD Page 13 of 13




that the Defendants proximately caused his injuries. Dkt. 2-4 at 12. And, he seeks damages. See

id.

        The county asserts that it is entitled to sovereign immunity by challenging the TTCA

causation element. See Dkt. 7 at 10; Dkt. 14 at 3. Specifically, it argues that Coucke “claims his

injuries resulted from direct, physical contact with a person[,]” rather than through tangible

personal property. Id. That is wrong. See Dkt. 2-4 at 11 (alleging damages resulting “from the

multiple gunshot wounds he received.”). In any event, Coucke’s TTCA claim survives Rule

12(b)(6). The court DENIES the county’s motion to dismiss this claim.

                                        V. CONCLUSION

        For these reasons, the court DENIES without PREJUDICE Lerma’s motion to dismiss on

qualified immunity grounds. It also DENIES the county’s motion to dismiss the TTCA claim and

GRANTS its motion to dismiss the Monell claim. In turn, the court GRANTS Coucke limited

discovery and an opportunity to amend his Monell claim.

        Signed at Houston, Texas on August 7, 2020.



                                             __________________________________
                                                          Gray H. Miller
                                               Senior United States District Judge




                                               13
